The petition for rehearing is denied.
The question as to whether the check upon which recovery was sought by the plaintiff herein was a stale check so as to destroy its negotiability was not put in issue by the pleadings herein, nor does it appear to have been presented upon the trial, nor was it urged by the appellant until its reply brief was filed. The record herein shows that by stipulation all evidence offered and admitted upon the trial of the cause was omitted from the record upon appeal, excepting only the evidence touching the question as to whether the plaintiff took said check as the agent of the drawee or as a transferee thereof for value. This being so, we are unable to say that there was not sufficient evidence before the trial court to fully explain and excuse the delay in the presentation of said check for payment and to show that such delay was not unreasonable under the particular circumstances of the case.
Richards, J., pro tem., Sloane, J., Shurtleff, J., Lawlor, J., Shaw, C. J., and Wilbur, J., concurred.